Citation Nr: 0711754	
Decision Date: 04/20/07    Archive Date: 05/01/07	

DOCKET NO.  01-06 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
rheumatic fever, to include rheumatic heart disease. 

2.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from February 1966 to February 
1968.

This case was most recently before the Board of Veterans' 
Appeals (Board) in February 2005 at which time it was 
determined that the veteran had submitted new and material 
evidence sufficient to reopen his claims of entitlement to 
service connection for residuals of rheumatic fever, to 
include rheumatic heart disease, and for a bilateral knee 
disability.  The case was then remanded for procedural and 
substantive purposes, to include according the veteran 
cardiovascular and orthopedic examinations.  These 
examinations were accomplished in July 2006 and August 2006, 
and the reports of the examinations have been associated with 
the claims file.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claims and is notified of the 
information and evidence necessary to substantiate the claims 
addressed in this decision.

2.  It is not shown that the veteran has residuals of 
rheumatic fever, to include rheumatic heart disease, 
attributable to his active service.

3.  The competent medical evidence does not establish a link 
between the veteran's active service and any current 
bilateral knee disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of rheumatic fever, to include rheumatic heart 
disease, are not met.  38 U.S.C.A. §§ 1101, 1110, 5102-5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).

2.  The criteria for entitlement to service connection for a 
chronic bilateral knee disability are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5102-5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102-
5103A, 5107, significantly changed the law prior to the 
pendency of these claims.  VA has issued regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
and they redefine the obligations of VA with respect to the 
duty to assist the veteran with the claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) and Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require the VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

A review of the evidence of record shows that by letters 
dated in February 2003 and March 2004, the veteran was 
provided with notice as to what information and evidence was 
needed to substantiate his claim, as well as what information 
and evidence had to be submitted by him, what information and 
evidence would be obtained by VA, and the need for him to 
submit any evidence in his possession pertaining to the 
claims.

Additionally, the veteran was informed of the manner in which 
VA determined the effective dates and disability ratings in 
letters dated in April 2006 and again in September 2006.

As noted in its February 2005 decision, the Board also 
recognizes that, according to Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), proper VCAA notice "must precede an initial 
unfavorable agency of original jurisdiction decision on a 
service connection claim."  VA did not provide such notice to 
the veteran prior to the RO decision in May 2000 that is the 
subject of this appeal.  As noted by the Board, the May 2000 
decision was entered before the enactment of the VCAA in late 
2000.  The Board finds that the RO cured this defect by 
providing VCAA notice together with the readjudication of the 
claims, as demonstrated by the September 2004 supplemental 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as the purpose behind the notice has been satisfied, "that 
is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of the claim..."  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim).  This duty includes assisting the 
veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (setting forth Secretary's various duties to 
claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence.  Statements have been 
received from a number of acquaintances of the veteran and 
these have been reviewed.  Further, as a result of the 
Board's remand, the veteran was accorded a comprehensive 
joints examination by VA in July 2006 and a comprehensive 
heart examination by VA in August 2006.

Statements by the veteran have been construed as complaints 
by him pertaining to whether the examinations were 
comprehensive enough and even biased against him.  However, 
the Board has reviewed the reports of the examinations and 
finds that they were thorough in nature and more than 
adequate for the purposes of deciding the claims.  There is 
no indication in the examination reports of prejudice against 
the veteran in any way.  The Board therefore finds that the 
medical evidence of record is more than sufficient to resolve 
the appeal at the present time.  Based on the foregoing, the 
Board finds that VA fulfilled its VCAA duties to notify and 
to assist the veteran, and, thus, no additional assistance or 
notification is required.  The veteran has suffered no 
prejudice that would warrant a remand, and his procedural 
rights have not been breached.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).




Pertinent Legal Criteria.

In general, service connection will be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.

Regulations also provide that service connection may be 
established when all the evidence of record, including that 
pertinent to service, demonstrates that the veteran has a 
current disability that was incurred in or aggravated by 
active military service.  38 C.F.R. § 3.303(d).

When a veteran had active service for ninety days or more, 
and certain chronic diseases, including heart disease and/or 
arthritis, are manifest to a compensable degree of 10 percent 
or more within the first year following separation from 
service, service connection will be presumed for the 
condition.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.204(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

The Court has held that for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and a present 
disease or injury.  Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006); Accord Disabled American Veterans v. Secretary of 
Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 2005); 
Shedden v. Principi, 381 F.3d 1163, 1166 (Fed. Cir. 2004).  
If the veteran fails to demonstrate any one element, denial 
of service connection will result.  Disabled American 
Veterans, supra.; Coburn, supra.

A determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value.

The Board has reviewed the various statements from 
acquaintances and relatives of the veteran with regard to his 
physical status over the years from the service to the 
present time.  However, mere lay assertions of medical status 
do not constitute competent medical evidence.  Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (lay persons are not 
competent to offer medical opinions).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (a lay person is 
generally not capable of opining on matters requiring medical 
knowledge).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss in detail each and 
every piece of evidence submitted by the veteran or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 
2000) (the Board must review the entire record, but does not 
have to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran should not assume that the Board has overlooked 
pieces of evidence that are not specifically discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board provide reasons for 
rejecting evidence favorable to the veteran).

With regard to the claim for service connection for residuals 
of rheumatic fever, to include rheumatic heart disease, a 
review of the service medical records reveals that at the 
time of preinduction physical examination the veteran gave a 
history of rheumatic fever.  It was reported he had had 
rheumatic fever at age 6, with questionable cardiac sequelae.  
No abnormal physical findings were reported.  On one occasion 
in March 1966 he gave a history of rheumatic fever at age 6 
and a history of a murmur.  No murmur was found at the 
present time.  At the time of separation examination there 
were no complaints or findings indicative of the presence of 
residuals of rheumatic fever, to include rheumatic heart 
disease or other heart disorder.

Post service medical evidence shows that beginning in 1993, 
the veteran received treatment for rheumatic mitral 
insufficiency, mild mitral regurgitation, and coronary artery 
disease.

The veteran was accorded a heart examination by VA in August 
2006.  He was described as a poor historian.  He gave a 
history of having rheumatic fever at age 6, again at age 12, 
and again at age 39.  However, on each occasion, he was not 
able to give any clear history as to any subsequent cardiac 
involvement.

Clinical and laboratory examinations were conducted and 
assessments were made of coronary artery disease, stable, and 
carotid stenosis, presently described as asymptomatic.  It 
was noted that these diagnoses were "less likely than not" 
associated with rheumatic fever.  The examiner reviewed the 
claims file and electronic file.  Notation was made of an 
echocardiogram study done in February 1997 showing normal 
valvular structure and normal functions of the mitral, 
aortic, and tricuspid valves.  Further, notation was made of 
normal left ventricular function with normal left ventricular 
ejection fraction.  Cardiac catheterization at that time 
revealed normal ventricular ejection fraction.  Reference was 
also made to an echocardiogram study in July 2001 showing 
normal valve structure and function as above with the left 
ventricular ejection fraction of 60 percent.  The examiner 
stated that "from these studies there is no indication that 
[the veteran] has any residual effects of rheumatic fever 
that he reported to have had in childhood and at age 39."  A 
review of the record shows no medical opinion of record to 
the contrary.  Accordingly, the Board determines that the 
probative evidence is against the service connection claim 
for residuals of rheumatic fever, to include rheumatic heart 
disease.  The VA examiner in August 2006 provided persuasive 
rationale for a determination that the veteran had had no 
residual effects of rheumatic fever that he reported having 
had in childhood and at age 39.  The current diagnoses that 
were made of coronary artery disease and carotid stenosis 
were described as less likely than not associated with 
rheumatic fever.  There is no indication of their presence 
for years following service.  In sum, no causal connection 
has been shown between any current cardiovascular 
abnormality, to include residuals of rheumatic fever, and the 
veteran's active service.  Accordingly, the Board must deny 
the claim.

With regard to the claim for service connection for a 
bilateral knee disorder, a review of the service medical 
records reveals that at the time of preinduction physical 
examination the veteran gave a history of a trick left knee.  
He stated he had "pulled tendons" in the knee in February 
1965.  However, on current examination normal physical 
findings were reported.  

During service, he received treatment on one occasion for an 
injured knee, reported as "difficulty to full extension."  
The specific knee involved was not noted.  He also received 
treatment for "pulled muscles in the knee" on one occasion in 
September 1966 while playing football.  However, at the time 
of separation examination, no complaints or abnormal findings 
were noted with regard to the knees.

Post service medical evidence includes the report of a VA X-
ray study of the knees in April 1985 showing bilateral knee 
joint narrowing.  Additional VA records dating from April 
1993 showed treatment and evaluation for degenerative joint 
disease of the knees.  

The post service evidence includes a joints examination of 
the veteran by VA in July 2006.  The claims folder and the 
electronic medical records were reviewed by the examiner.  An 
extensive history was recorded.  Clinical and X-ray 
examinations were also conducted.  The conclusion was severe 
degenerative arthritis of both knees with a probable 
osteochondromatosis in the right knee and chondrocalcinosis 
in the left knee.  The examiner opined that in his or her 
opinion when the veteran was enlisted in the military, "he 
did not have any joint or bone abnormalities as a result of 
the sequelae of the rheumatic fever."  It was stated that the 
physical examination and induction report confirmed that 
findings in the medical records during service showed no 
evidence of any chronic bone or joint condition.  X-ray 
studies of the knees and elbows showed no evidence of any 
residual sequelae or arthritis either.  The examiner noted 
that in acute rheumatic fever, "usually arthritis in the 
early symptoms characterized by joint pain more prominent 
than the other signs of inflammation.  The joints are added 
it seems in a migratory pattern...The natural history is that 
this is a transient polyarthritis, migratory effecting (sic) 
the knees...and not lasting for more than a week.  With 
treatment usually less joints are effected (sic) with 
symptoms."  The examiner added that in the literature there 
was no evidence of any chronic sequelae or rheumatic fever.  
The examiner considered that the veteran's acute rheumatic 
fever shifted at the age of 6 and probably at the age of 12, 
but when he was enlisted in the service, he did not have any 
chronic or active conditions related to the joints or bones.  
The examiner also added that current bilateral knee 
disability is not related to the episode of acute rheumatic 
fever and "there is not sequelae of the rheumatic fever and 
was not aggravated during the military service."  It was the 
examiner's opinion that the current knee disability was 
osteoarthritis which was aggravated by the presence of an 
inflammatory arthritis such as chondrocalcinosis.  

With the VA examiner who performed the aforementioned 
examination not linking the veteran's current bilateral knee 
disability to his active service under any theory, there is 
no causal connection of record between current bilateral knee 
disability and the veteran's active service many years ago.  
The examiner reported a comprehensive history of the 
veteran's medical status in the years between service and the 
present time and noted the veteran did not have any chronic 
or active conditions related to the joints or bones during 
service or for years thereafter.  The examiner explained that 
the medical records in service shed no evidence of X-ray 



						(Continued on next page)






abnormality involving the knees or other joints.  With no 
causal connection between current bilateral knee problems and 
active service, the Board must deny the claim.


ORDER

Service connection for residuals of rheumatic fever, to 
include rheumatic heart disease, is denied.

Service connection for a bilateral knee disability is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


